Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 08 December 2020, has been entered and the Remarks therein, filed 05 March 2021, are fully considered here.
It is noted that a reference has been added for evidentiary purposes in the Response to Arguments section. 

Status of Claims
Claims 1, 2, 4-6 and 8-31 are pending.
Claims 14-30 are withdrawn from consideration.
	Claims 1, 2, 4-6, 8-13 and 31 are rejected.

Priority
It is noted that Applicant has not claimed benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c). 
Therefore, the effective filing date of the instant application is the filing date of this application, 12 December 2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 January 2021, 17 February 2021 and 05 April 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
The objections to Claims 2 and 8, in the Non-Final Office Action mailed 08 December 2020, are withdrawn in view of Applicants' amendment received 05 March 2021, in which the cited claims were amended.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4-6, 8-13 and 31 are rejected under 35 U.S.C. §103 as being unpatentable over Davis et al. (International Patent Application Publication No. WO 2014/152616 A1) as evidenced by Agostoni ((2008) J. Ped. Gastroenterol. Nutr. 47: S41-S44) and Delaney et al. ((2003) J. Nutr. 133: 468-495) in view of Mansson ((2008) Food & Nutri. Res. Open Access Article, pp. 1-3) as evidenced by Hernell et al. ((2016) J. Pediatr. 173S: S60-S65), and in view of Hondmann et al. (U.S. Patent Application Publication No. 2014/0271553 A1).
 [All references cited in the Non-Final Office Action mailed 08 December 2020.]

Davis et al. as evidenced by Agostoni and Delaney et al. addresses some of the limitations of claim 1, and the limitations of claims 2, 4, 5, 6, 9, 10, 11, 13 and 31.
Regarding claims 1, 5 and 13, Davis et al. shows nutritional compositions that comprise one or more macronutrients. The macronutrient(s) may include proteins, fats, carbohydrates and combinations thereof (pg. 10, para. [0058] [Claim 1] [A nutritional 
In some embodiments, the disclosure is directed to a liquid preterm infant nutritional composition comprising HMB at from about 60µg to about 6,000mg per liter of the composition, wherein the formula has an energy density of from about 676 to about 1014kcal per liter (pg. 2, para. [0008] [e.g., 2,000mg HMB per 1014kcal = 197mg/100kcal] [Claim 1] [about 0.1mg/100kcal to about 300mg/100kcal dietary butyrate] [Claim 5]).
The nutritional compositions generally relate to preterm infant nutritional compositions, including, but not limited to, preterm infant formulas, fortifiers, supplements, and combinations thereof. The preterm infant nutritional compositions comprise beta-hydroxy-beta-methyl butyric acid (HMB) (pg. 2, para. [0005] [Claim 1] [dietary butyrate] [Claim 13]).
	Regarding claims 2 and 4, the preterm infant nutritional composition may also comprise probiotics, prebiotics and their related derivatives (pg. 14, para. [0074]).
Regarding claim 6, non-limiting examples of suitable salts of HMB for use include HMB salts, hydrated or anhydrous, of calcium, sodium, potassium, magnesium, chromium or other non-toxic salt forms and combinations thereof (pg. 9, para. [0053]).
Regarding claims 9 and 10, to begin the manufacturing process, macronutrients (carbohydrate, protein, fat and minerals) as well as HMB are combined with water. An intermediate oil slurry is prepared by heating an oil blend. Ingredients such as ARA and DHA are added with agitation to the oil blend (pg. 19, para. [0090] and [0092] [arachidonic acid (ARA), docosahexaenoic acid (DHA)]). 

Regarding claim 31, trace minerals or vitamins that may be used in the compositions include m-inositol (pg. 20, para. [0096]).
The nutritional composition may be in the form of a milk based liquid (pg. 10, para. [0060]). That is, milk or milk fractions may be combined with the nutritional composition.

Davis et al. does not explicitly teach that arachidonic acid (ARA) and docosahexaenoic acid (DHA) are long-chain polyunsaturated fatty acids, with regard to claim 9.
Agostoni teaches that the 2 most abundant long-chain polyunsaturated fatty acids (LCPUFAs) in the brain are docosahexaenoic acid (DHA) and arachidonic acid (ARA) (pg. S41, Abstract).

Davis et al. does not explicitly teach that oat or barley glucans include β-glucans, with regard to claim 11.
Delaney et al. teaches that barley and oats inherently contain β-glucan fractions (pg. 468, Title and Abstract).

Davis et al. as evidenced by Agostoni and Delaney et al. does not show: 1) dietary butyrate provided by an enriched lipid fraction derived from bovine milk [Claim 1]; 2) 1% to 99% of the protein equivalent source includes a peptide component 

Mansson as evidenced by Hernell et al. addresses the limitations of claims 1 and 8, and provides motivation for adding dietary butyrate to the nutritional compositions, shown by Davis et al. as evidenced by Agostoni and Delaney et al., as an enriched lipid (MFGM) fraction derived from bovine milk, by way of addressing the limitations of claims 1 and 8.
Regarding claims 1 and 8, Mansson teaches that milk fat contains approximately 400 different fatty acids. Almost 70% of the fat in Swedish bovine milk is saturated, of which around 11% comprises short-chain fatty acids, almost half of which is butyric acid (pg. 1, Abstract). The lipids in bovine milk are mainly present in globules as an oil-in-water emulsion. When secreted the fat droplets are enveloped with the plasma membrane of the epithelial cells. Membrane-associated materials can comprise 2-6% of the globule mass. The composition and structure of the milk fat globule membrane (MFGM) is not known it detail, but it is mainly composed of polar lipids and membrane-bound and associated proteins. The lipid fraction comprises 30% of membrane material consisting of phospholipids (25%), cerebrosides (3%), and cholesterol (2%). The milk fat comprises free fatty acids (pg. 1, column 1, para. 2). Table 1 shows the fatty acid 

Mansson does not explicitly teach that a milk fat globule membrane (MFGM) fraction is considered to be enriched in lipids, with regard to claim 1.
Hernell et al. teaches that the lipid fraction of MFGM is inherently rich in phospholipids and cholesterol. Phospholipids make up 30% of the total lipid weight of the MFGM (pg. S60, para. 3). Dairy technology has made the addition of bovine MFGM into infant formulas technically feasible (pg. S60, Abstract). 

Hondmann et al. addresses some of the limitations of claim 1, and the limitations of claim 12.
Hondmann et al. shows nutritional compositions comprising a peptide component (pg. 1, para. [0001] [nexus to Davis et al.] [nutritional compositions]). The nutritional composition comprises a carbohydrate source, a protein equivalent source, and a fat source (pg. 1, para. [0006] [nexus to Davis et al.] [protein, carbohydrate, fat]). Suitable fat or lipid sources include, but are not limited to, milk fat (pg. 6, para. [0063] [nexus to Davis et al. and Mansson]).
Regarding claim 1, Hondmann et al. shows nutritional compositions comprising a protein equivalent source, wherein 20% to 80% of the protein equivalent source includes a peptide component comprising SEQ ID NOs: 4, 13, 17, 21, 24, 30 31, 32, 51, 57, 60 and 63, and 20% to 80% of the protein equivalent source comprises an intact protein, a partially hydrolyzed protein or combinations thereof (Abstract). Table 2 shows 
Regarding claim 12, the nutritional compositions may comprise a culture supernatant from the late-exponential phase of a probiotic batch-cultivation process (pg. 8, para. [0084]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the nutritional composition comprising protein, carbohydrate, fat, and dietary butyrate, as shown by Davis et al. as evidenced by Agostoni and Delaney et al., by providing dietary butyrate as an enriched lipid fraction, such as milk fat globule membrane (MFGM) fraction [Claims 1 and 8], as shown by Mansson as evidenced by Hernell et al., with a reasonable expectation of success, because Mansson as evidenced by Hernell et al. shows that butyric acid/butyrate is found in the lipid bovine milk fraction, i.e., MFGM, which is enriched for fatty acids, including butyric acid (MPEP 2143 (I)(A,G)). That is, the butyric acid/dietary butyrate, shown by Mansson, could be incorporated into the nutritional composition, shown by Davis et al. as evidenced by Agostoni and Delaney et al., because said nutritional composition comprises dietary butyrate and can also be formulated in a milk-based composition, which is the composition, shown by Davis et al. In addition, the dietary butyrate in the nutritional composition, shown Davis et al. as evidenced by Agostoni and Delaney et al., could be substituted with the dietary butyrate in MFGM, shown by Mansson, with the predictable expectation that the two butyrate 
One of ordinary skill in the art would have been motivated to have made that modification, because adding dietary butyrate from a natural food source, such as bovine milk MFGM, as shown by Mansson, to a nutritional composition intended to be consumed by infants, such as the compositions shown by Davis et al., would more closely resemble human breast milk and, therefore, have a higher likelihood of being well-tolerated by said infants and safer, more so than compositions containing chemical forms of exogenously added dietary butyrate.
It would have been further obvious to have added a protein equivalent source such that 1% to 99% of the protein equivalent source includes a peptide component comprising SEQ ID NOs: 4, 13, 17, 21, 24, 30, 31, 32, 51, 57, 60 and 63, such that 1% to 99% of the protein equivalent source comprises a partially hydrolyzed protein, an extensively hydrolyzed protein or combinations thereof [Claim 1]; and to have added a culture supernatant from a late-exponential growth phase of a probiotic batch-cultivation process [Claim 12], as shown by Hondmann et al., with a reasonable expectation of success, because Hondmann et al. shows that a protein equivalent source which is comprised of specific peptide sequences, and which is partially hydrolyzed, can be added to a nutritional composition comprising protein, carbohydrate, and fat, which is the nutritional composition, shown by Davis et al. (MPEP 2143 (I)(A,G)). In addition, Davis et al. teaches that the liquid protein supplement portion of the nutritional compositions may be an extensively hydrolyzed protein supplement (pg. 7, para. [0043]). Therefore, it would be obvious to incorporate or substitute the specific peptides 
One of ordinary skill in the art would have been motivated to have made those modifications, because Hondmann et al. shows that the nutritional compositions, described as comprising a carbohydrate source, a protein equivalent source, a fat source, and the peptide-specific component, can advantageously reduce the inflammatory response in a subject (pg. 11, para. [0113] thru [0114]). That is, the nutritional composition has other desirable therapeutic properties aside from just being a composition for providing basic nutrients, e.g., to infants.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 5, 8-11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-13 of copending Application No. 15/011,797.

The claimed subject matter of instant Application No. 15/376,298 is:  


The claimed subject matter of copending Application No. 15/011,797 is:
A nutritional composition comprising: 1) a carbohydrate source; 2) a protein equivalent source; 3) a fat or lipid source; 4) dietary butyrate provided by an enriched lipid fraction derived from milk, wherein the dietary butyrate is an amount of from about 22mg/100kcal to about 280mg/100kcal and comprises butyrate salts, glycerol esters of butyrate, and amide derivatives of butyrate; and 5) a component for stimulating 

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the nutritional composition described in copending Application No. 15/011,797 exhibits minor species modifications that anticipate the nutritional composition described in instant Application No. 15/376,298.
The minor species variations are: The nutritional composition comprises: 1) a component for stimulating endogenous butyrate production, which includes polydextrose and galacto-oligosaccharides, the latter being a prebiotic, which is recited in instant Application No. 15/376,298; and 2) specific forms of dietary butyrate.

Response to Arguments
	Applicant’s arguments, pp. 6-11, filed 05 March 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered, but they are not persuasive.

	Applicant remarks (pp. 7-8) that Davis teaches a huge range of a specific butyrate compound, specifically that beta-hydroxy-beta-methylbutyric acid ("HMB") is present in an amount of about 60 µg to about 6,000 mg per liter of the composition, wherein the formula has an energy density of from about 676 to about 1014 kcal per liter. See Davis, e.g., [0008]. Davis teaches a range of HMB from 0.0088 mg/100 kcal (based on 60 µg HMB in a formula with an energy density of 676 kcal/L) to 591.7 mg/100 kcal (based on 6,000 mg HMB in a formula with an energy density of 1014 kcal/L). There is simply not enough detail in Davis for a person of ordinary skill in the art to have any motivation to select the claimed range of dietary butyrate (0.1 mg/100 kcal to 300 mg/100 kcal) from the vast range of HMB amounts disclosed therein. Applicant further notes that Davis' teachings are specific to HMB and that one of ordinary skill in the art would not assume that these amounts would be applicable to dietary butyrate. Applicant also submits that, though it might be routine to optimize the amount of HMB, an optimized amount of HMB would likely not equate to an optimized amount of dietary butyrate, and that one of ordinary skill in the art would not have any guidance or motivation to optimize the amount of dietary butyrate based on such an amount of HMB, given the differences in these compounds.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).
And from MPEP 2144.05 (II)(A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). In addition, Applicant describes the term “dietary butyrate” as “…butyrate or butyrate derivatives which are intentionally included in the nutritional composition of the present disclosure itself, rather than generated in the gut” (originally-filed specification, pg. 10, para. [0043]). Therefore, beta-hydroxy-beta-methylbutyric acid ("HMB"), as shown by the primary reference of Davis et al., is considered to be dietary butyrate. In addition, although Applicant purports there is simply not enough detail in Davis for a person of ordinary skill in the art to have any motivation to select the claimed range of dietary butyrate (0.1 mg/100 kcal to 300 mg/100 kcal) from the vast range of HMB amounts disclosed therein, Applicant’s claimed dietary butyrate range is also very broad (a 3,000-fold difference from endpoint to endpoint) compared to the amount of butyrate used in Applicant’s working examples, which is 9.0mg (specification, pg. 81, Example 2 thru pg. 82, Example 3).
	Applicant remarks (pg. 9) that Davis is completely silent on selecting a protein 
	However, in response to Applicant, it is noted by Davis et al. that protein is an integral component of the described nutritional composition for preterm infants, by stating that preterm infants require protein to thrive (pg. 1, para. [0003]). Davis et al. teaches that non-limiting examples of proteins suitable for use in the infant nutritional compositions may include hydrolyzed, partially hydrolyzed or non-hydrolyzed proteins or protein sources, and can be derived from any known or otherwise suitable source such as milk, animal, cereal, vegetable, or combinations thereof. The proteins for use herein may also include, or be entirely or partially replaced by, free amino acids known for use in nutritional products (pg. 13, para. [0068]). That is, Davis et al. includes peptides (i.e., partially hydrolyzed proteins) as an acceptable protein (equivalent) source, and the secondary reference of Hondmann et al. teaches that the twelve claimed peptides (with specific SEQ ID NOs.) are protein equivalent sources.
	Applicant remarks (pg. 9) that Mansson does not teach that the dietary butyrate is provided by an enriched lipid fraction derived from bovine milk as recited in clarified independent claim 1. Instead, Mansson merely teaches that fat from Swedish bovine milk contains approximately 400 fatty acids. See Mansson, e.g., Abstract. Applicant 
	However, in response to Applicant, the secondary reference of Mansson as evidenced by Hernell teaches that an enriched lipid fraction containing butyrate (i.e., butyric acid) is obtained from bovine milk, as recited in instant claim 1. Applicant does not describe the type of bovine population that is used to provide the enriched lipid fraction containing dietary butyrate. Therefore, this argument is moot.
	Applicant remarks (pp. 9-10) that the Application as published describes a milk fat fraction having an enriched concentration of dietary butyrate, which has been produced by the use of a fractionation procedure on a bovine milk product. See, e.g., ¶ [0075]-[0077] and [0089] of the Application as published, describing various fractionation procedures that can be used to obtain the enriched lipid fraction. Further, Example 1 discloses the lipid profile of fractionated milk fat produced by super critical carbon extraction fractionation and also by melt-fractionation. See ¶ [0090] of the Application as published. Further, one of ordinary skill in the art would immediately recognize that when Mansson refers to a "lipid fraction" (p. 1, left column), the reference is simply referring to the lipid portion of milk. There is simply no teaching in the reference, explicit or inherent, for the milk to undergo a fractionation procedure so as to 
	However, in response to Applicant, the subject matter of claim 1 does not recite a method for obtaining an enriched lipid fraction derived from bovine milk. In addition, because the reference of Mansson shows that the lipid fraction of bovine milk contains butyrate (i.e., butyric acid as a fatty acid), it would be obvious to one of ordinary skill in the art, and one would be motivated, to apply any type of method for the extraction of the lipid fraction so as to enrich said lipid fraction, by way of improving the recovery yield, and, in turn, optimizing the quality of the nutritional composition. According to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). For example, Astaire et al. ((2003) J. Dairy Sci. 86: 2297-2307 (provided here)) shows that MFGM (milk fat globule membrane) lipids can be concentrated (i.e., enriched) by extracting said lipids using supercritical fluid extraction (pg. 2297, column 1, Title and Abstract). Compare to Applicant’s recitation of supercritical fluid fractionation as a ‘fractionation procedure’ (originally-filed specification, pg. 8, para. [0036]).

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651